 In the Matter of CONSOLIDATED VuLTEE AIRCRAFT CORPORATION (SANDIEGO DIVISION)andAERONAUTICAL INDUSTRIAL DISTRICT LODGE1125, INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 01-R-2095.-Decided December 28, 1943Pruitt,Hale and Coursen,of New York City,by Messrs. HarrisG.NelsonandFrederick C. Bryan,of San Diego, Calif., for theCompany.Messrs. K. G. PhillipsandL. R. Poesnecker,of San Diego, Calif.,for the Union.Mr. William R. Cameron,of counsel to the Board..DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by Aeronautical Industrial Dis-trictLodge 1125, International Association of Machinists, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of ConsolidatedVultee Aircraft Corporation (San Diego Division), San Diego, Cal-ifornia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeCharles M. Ryan, Trial Examiner. Said hearing was held at SanDiego, California, on October 26, 27, 28, and 29, 1943.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard; to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.At the hearingthe Company moved the dismissal of the petition upon the groundsthat the unit requested by the Union is inappropriate and that theUnion had failed to establish the existence of a question affectingcommerce concerning representation.For reasons appearing here-inafter the motion is hereby denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with-the Board.54 N. L. R. B., No. 22.103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY_Consolidated Vultee Aircraft Corporation, a Delaware corpora-tion, has its main office and plant at San Diego, California, where itis engaged in the design, manufacture, development, and sale of air-craft, aircraft parts and accessories, and in the operation of aircraftfor the United States Government.The Company operates 11 divi-sions located in various States of the United States.We are hereconcerned with its San Diego, California, Division.During theperiod of 10 months beginning December 1, 1942, the Company pur-chased materials, supplies, and equipment amounting in value tomore than $100,000,000, of which more than 50 percent was obtainedfrom points outside the State of California.During the sameperiod the Company sold products amounting in value to more than$200,000,000.At the present time the Company is engaged exclu-sively in the manufacture of military aircraft and its sales are madeto the United States Government.We find that the Company is en-gaged in commerce within the meaning of the National Labor Re-]ations,Act.II.THEORGANIZATION INVOLVEDAeronautical Industrial District Lodge 1125, International Asso-ciation of Machinists, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 3,1943, the Union demanded that the Company recognizeitas the collective bargaining representative of the Company'ssalaried employees.The Company denied this request, and refusesto recognize the Union as such representative.A statement of the Field Examiner introduced in evidence at thehearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?'The Field Examiner's statement shows that the Union had submitted authorizationcards, themajority being dated from January through October 1943, bearing the apparentlygenuine originalsignatures of approximately 35 percent of the Company's employees in theappropriateunit as of September 8, 1943.The Company introduced in evidence at the hearing a list of the names of all employeeson its currentflat-salaried pay roll, and moved that the Board cross-check the Unibn'sauthorization cards against such list.The Company contended that such cross-checkwould show that the Union had received very few designations by employees on the flat- CONSOLIDATED VULTEE AIRCRAFT CORPORATION105We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT .The Union seeks a unit comprising all salaried employees 2 in theSan Diego Division, including stenographers and clerical employeesat Camp Consair,3 but excluding fire fighters, guards, and supervisoryemployees.4The Company contends that the unit sought by the Unionis inappropriate in that,inter alia,it is a heterogeneous group havingno mutuality of interest. In the alternative, the Company contendsthat, if an election is directed among employees in the unit hereinsought, the exclusions therefrom should be much broader than thoseconceded by the Union.-5It was agreed by the Union and the Company that the employeeclassifications which are listed in Appendix A, attached hereto, andthe entire labor relations section of the industrial relations depart-salaried list and thatthereforeall employees on that list should be excluded from any unitfound to be appropriate.The TrialExamineroverruledthe motion.The record disclosesthat the Companymaintainsthree payrolls of employees paid on asalary ratherthan an hourlybasis.Of these, the executive pay rollincludes only thehigher executivesof the Companyand was consideredat the hearingThe flat-salariedpay roll comprisesexecutive,administrative,supervisory,and professional employees thenature ofwhose workexcludesthem from the payment of overtime underprovisions ofthe Fair LaborStandardsAct.All othersalariedemployeesare included in the biweeklypay roll.The flat-salaried list introduced in evidence includes the names of employees in anumber of classificationsagreed to be properlyexcluded,as well assome of theclassifica-tions soughtby the Union to be included.Itwas concededthat the listof employeespreviouslysubmitted,and used bythe Field Examinerin making his check of the authori-zation cardsabove set forth,was acomposite list of both the flat-salaried and biweeklypay rolls and intendedto cover onlythe employeeswithin theunit claimed by the Unionto be appropriate.In view ofthe foregoing we find no error in the ruling of the TrialExaminer;it is hereby affirmed.8 The Union here, in effect,is seeking a unit of technical and clerical employees.TheUnion is the present collectivebargaining representative of the Company's employees in aunit consistingof "the hourlyrated employeesof the Company,excluding timekeepers andsuperintendent's clerks"SeeMatterof ConsolidatedAircraftCorporation,7N. L. R. B.1061, and 8N L. R. B. 205. Althoughtimekeepers were thus excluded from the hourlyrated unit,the record herein disclosesthat theyare hourly paid employees whom the Unionsubsequently represented in negotiationswith the Company,and that they are included inthe contractfor the hourly rated employees which is now in effect.3 On December8, 1942, the Board directedan election among "all employeesof the Com-pany locatedat Camp Consair,including administrative assistants, but excluding super-visory employeeswith the authorityto hire and discharge,stenographers and clericalemployees."Matter ofConsolidatedAircraftCorporation,45 N. L. R. B. 1155. On Jan-uary 19, 1943, the Unionwas certifiedby the Boardas the collective bargaining repre-sentativeof the afore-mentioned employees.The Unionis here seeking a unit composed of employeeswithin theSan Diego Division,as distinguishedfrom those in the Company's generaloffices whichare also located at SanDiegoIncluded within the San DiegoDivision are employeesin 10 "feeder shops" and awarehouse,which are located in various small communities in southern California.Thesefeeder shopsare the following, Santa AnaFeeder Shops and warehouse;Laguna BeachFeeder Shop;Anaheim FeederShop ; Banning Feeder Shop;CoronadoFeeder Shop ; Hunt-ington BeachFeeder Shop;PasadenaFeeder Shop;and Placentia Feeder Shop6The Company, at the hearing,also contended that all employees on its flat-salaried payroll should he excluded.See footnote1,supra. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDment,6 should be excluded. Inasmuch as the record indicates, in eachinstance, that these employees are either confidential employees, inthat they have access to information pertaining to labor relations,or possess supervisory authority within the meaning of our customarydefinition,' we shall' exclude the, employees listed in Appendix A andthe labor relations section of the industrial relations department.At the' hearing the Union stated its contention specifically to bethat all employee classifications on the flat-salaried or biweekly payrolls, other than those which it was stipulated should be excluded,should be included within the unit.The Company stated that inaddition to the employee classifications whose exclusion was agreedto by the Union, it is contending for the exclusion of all classificationsconcerning which evidence was introduced at the hearing.The Com-pany's contentions are, in each instance, based upon its claim that theemployees involved bear a confidential relationship to managementand, with respect to certain classifications, that such employees arealso supervisory.We shall discuss the disputed employee classifica-tions below :Employees whose exclusion is requested by reason of their allegedconfidential relationship to management and their alleged super-visory statusStaffassistants.It was agreed by the parties that the majority ofthe staff assistants throughout the various departments should beexcluded.Among those concerning whom the parties disagree aretwo staff assistants,to the chief and assistant chief, respectively, ofthe subcontracting department.The record discloses that they possessauthority to hire and discharge.There is also a staff assistant to thespares control supervisor,in the production control department, whoacts as a special assistant to such supervisor with respect to specificproblems or projects.In the material department,a staff assistant,reporting directly to the general foreman in charge of the productionstores, investigates complaints relating to non-delivery of material,makes recommendations regarding the reassignment of work, and inThe record indicates that the industrial relations department is composed of the fol-lowing sections : employment, employee service, industrial training, labor relations, medical,plant defense, safety, and wage and salary administration."Also listed in Appendix A are the field expediters in the traffic department, and the out-side liaison men in the product engineering department, whom the parties agree should beexcluded because the nature of their work requires them to be absent from the plant 50 per-cent or more of their time. Also listed among those excluded by agreement are a confi-dential clerk and two stenographers, in the'office management department, who are em-ployed by Defense Plants Corporation, and a messenger in the same department who is em-ployed by the United States Army. These persons, although not employees of the Company,nevertheless appear on the Company's pay rolls because of an agreement whereby theyreceive pay from the Company. The Company is later reimbursed for the amounts so ad-vanced.We find that the foregoing employees are properly excluded from the appropriateunitherein. CONSOLIDATED VULTEE AIRCRAFT CORPORATION107the absence of the general foreman is charged with some of the latter'sresponsibilities.He receives a salary comparable to that of a super-visor.In view of their supervisory authority and managerial func-tions we shall exclude the afore-mentioned staff assistants from theunit.Foremen, assistant foremen, supervisors, and assistant supervisors.The parties have agreed to exclude these classifications in the majorityof the departments in which they appear.The Union would includecertain ones.However, it appears that in all departments the classi-fications in question have the primary duty of supervision of otheremployees and possess authority either to hire and discharge or ef-fectively recommend such action.The record reveals that foremenand supervisors are comparable in their duties and authority, thetitle of foremen being applicable to a classification in the shop, andthe title of supervisor to a classification in the office.A similar com-parison applies to the titles of assistant foreman and assistant super-visor.We find that foremen, assistant foremen, supervisors andassistant supervisors, are supervisory employees within the meaningof our customary definition; we shall therefore exclude them.Coordinators; assistant coordinators.These employees are em-ployed in several of the departments of the Company and have astheir duty the functional coordination of the various divisions, de-partments, or sections of departments.Some of the coordinatorsand assistant coordinators regularly, and others on occasion, super-vise the work of other coordinators, or of other employees in lowerclassifications, and in such instances, possess the right to hire anddischarge or to make effective recommendations in regard thereto.In all departments they are engaged in special assignments involvingcoordination, and report directly to the section or department heads.Their salary and grades are similar to that of general foremen, fore-men, and supervisors.We find that the coordinators and assistantcoordinators have managerial and supervisory functions; we shallexclude them.,'Buyers.These employees, of whom there are 8 in the subcontractingdepartment and 15 in the material department, contact vendors andpurchase parts, equipment, raw materials, and supplies.They super-vise from 3 to 11 employees, are paid a salary comparable to that offoremen, and possess the power either to hire and discharge, or toeffectively recommend changes in the status of employees under theirsupervision.We shall exclude the buyers.Material release men.There are eight of these employees in thesubcontracting department, each of whom supervises a group of de-'As noted in Appendix A, the Union agreed to exclude material coordinators in the sub-contracting department whose duties were comparable to those of coordinators in othersectionsand departments. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartmental clerks or material control clerks in the listing and requisi-tioning of raw material required in the production of subcontracteditems.The record discloses that they possess authority to hire anddischarge.We shall accordingly exclude material release men.Chief clerks.This classification of employee is found in the majority of the departments of the Company. Their duties consist prin-cipally of the supervision of clerical groups.The record indicatesthat chief clerks in some departments have power to hire and dis-charge and that in others they may make effective recommendations.They also participate in the making of efficiency ratings of employeesunder their supervision.We shall exclude chief clerks.Schedulers.One employee classified as a "Scheduler A" worksunder the supervision of the statistical coordinator in the subcon-tracting department, and in.turn supervises two departmental clerks.He schedules the subcontractor's production and coordinates it withthe shop schedules in order to insure the proper timing of delivery ofsubcontracted units.The record discloses that he has authority torecommend the hiring or discharging of the clerks working under him.We find that he is a supervisory employee within the meaning of ourcustomary definition; we shall therefore exclude the scheduler in thesubcontracting department.There are, however, in the production control department 8, em-ployees classified as "Scheduler A" and 11 as "Scheduler B." In thetraffic department there is 1 employee in each of these classificationsunder the supervision of a supervisor and his assistant.The differ-ence between the two classifications relates to the degree of experienceand difficulty of the work performed.The record discloses thatalthough the schedulers of "A"' classification review the work of thoseclassified as "B" in the production control department, discipline isin the hands of a supervisor or his assistant.Although the schedulerspossess knowledge of production schedules of a confidential nature, itdoes not appear that any of such information pertains to labor rela-tions.We find them to be neither supervisory nor confidential.Weshall include the schedulers in the production control and traffic de-partments.Counselors and matrons.The counselors are female employees, of_whom there are approximately 20, assigned to the factory supervisiondepartment, and 2 in the experimental department.Their duties areto handle personal problems and employee grievances of women em-ployees, advise and assist such employees, and make recommendations,including that of discharge, to the Company's foreman and othersupervisors.Inasmuch as they are directly involved in the adminis-tration of labor relations and can affect the status of women employeesthroughout the plant, we find that they are confidential employees,having supervisory functions; we shall therefore exclude them. CONSOLIDATED VULTEE AIRCRAFT CORPORATION109There are one or two employees classified as matrons in the productengineering department, whose duties and responsibilities are similarto those of the counselors above discussed.9We shall therefore alsoexclude the matrons.Production planners.There are approximately 78 of these em-ployees in the production control department, 73 in the toolingdepartment, and 2 in the experimental department.They plan andestablish the sequence of fabricating operations, and prepare and issuework orders.They are classified into grades A, B, and C, and areunder supervisors and assistant supervisors. In the production con-trol department there are at present none of A classification.TheC's are separated into groups, each group having associated with itone or more of the B's who review the work of the C's. The B's donot, however, possess disciplinary authority, and while they mightmake recommendations to the assistant supervisor concerning dis-charge of the C's with whom they work, the record indicates thatsuch recommendation would not be given consideration apart froman independent investigation in relation thereto.The productionplanners in the tooling and experimental departments have no oneworking directly under them.The information possessed by produc-tion planners, although confidential in the sense of constituting tradesecrets, nevertheless does not pertain to employee-management rela-tions.In view of all the circumstances, we are of the opinion thatthe production planners are neither confidential nor supervisory em-ployees ; we shall include them in the unit.l9Design engineers.Four design engineers are employed in the plantengineering department and eight or more in the product engineeringdepartment.In the former department, their duties are to survey,design, and supervise construction, alterations, or maintenance ofthe Company's buildings and equipment. In the latter department,they originate designs and revisions of aircraft and aircraft parts.In addition to doing the actual work, the design engineers sometimeslay out work and supervise the work of certain mechanical, electrical,or construction engineers.They possess the authority to make recom-mendations concerning hiring or discharging, and they make efficiencyratings for employees working under them.While these employeesare confidential in the sense only of possessing technical informationwhich is restricted by the Company or by the Government, in viewof their supervisory authority, we shall exclude them.OThe parties agreed that 18 matrons in the plant engineering department, exercisingsupervision over 70 or more maids who take care of the women's rest rooms, should beexcluded.See Appendix A herein.30 In general the production planners appear to have duties in the above-mentioned de-partment; of a nature comparable to those of engineering planners in the product engi-neering department, hereinafter included.See Appendix A. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDIndustrial engineers.Approximately 12 such employees are em-ployed in the industrial engineering department.They constitutea highly trained and experienced technical classification having abroad range of duties consisting basically of the analysis of factorymethods, organization, and manufacturing procedure, and the recom-mendation of improvement therein., They analyze time and motionstudies, establish standard practices, and issue instructions for theinstallation and .follow-up of improvements.When working uponcertain assignments they may be assisted by other technicians oflower grade, such as methods analysts.The record indicates that theindustrial engineers can effectively recommend the change of statusof employees working under them. In view of the foregoing we areof the opinion that the industrial engineers are supervisory em-ployees who also enjoy a confidential status closely aligned withmanagement.We shall exclude industrial engineers "Methods analysts.These, and the time-study men, hereinafter dis-cussed, are successively lower grades of employees in the industrialengineering department, having to a less degree the same type offunctions as the industrial engineers, to which classification they mayprogress.They perform research, make analyses, and make recom-mendations concerning the Company's operating procedures.Theyare required to possess technical training and to have had methodsand time-study experience.While the record does not indicate thatthey have any authority to discharge, discipline, or make recommen-dations affecting the status of other employees, or that they are inany way concerned with collective bargaining or grievance procedure,since their functions are similar to those of the industrial engineers,they nevertheless enjoy a confidential relationship to management.We shall exclude them from the appropriate unit.Time-study men.These employees conduct time and motion studies,make analyses, and prepare statistical data for industrial and engi-neering purposes.They set the standards that are used in efficiencyratings, but do not participate in the rating of any individual em-ployee.Their work is similar in its nature to that of the methodsanalysts above discussed, to which positions they may advance, andfrom which, as stated above, they may progress to positions as indus-trial engineers.These classifications we have excluded.For similarreasons we shall exclude the time-study men.Spare parts analysts.Approximately six of these employees in the.contract department, are engaged in determining the probable needsfor spare parts in order that the proper parts may be offered to thepurchasers of airplanes to repair and maintain them.They work11SeeMatter of Oliver Farm Equipment Company,53 N L. R B 1078;Matter ofWestinghouse Electric & Manufacturing Company,45 N. L. R. B.826;Matter of GarWoodIndustries,Inc.,41 N. L. R.B. 1156. CONSOLIDATED VULTEE AIRCRAFT CORPORATION111under the supervisor of the section and supervise the work of partslisters.They have authority to recommend hiring and discharging,and their position is comparable to that of assistant to the supervisor.We find that the spare parts analysts possess supervisory authoritywithin the meaning of our customary definition.We shall accordinglyexclude them.Group engineers, assistant group engineers.There are 20 or moregroup engineers, and a few assistant group engineers, in the productengineering department.Each has charge of a group of from 5 to30 in- design and drafting.They spend all or the majority of theirtime in supervision.They have the privilege of requesting employ-ment in their department of men whom they believe to be suitable forthe work.They have authority to recommend discharge, and suchrecommendation is usually accepted.They also make final efficiencyratings of employees under their supervision.The record clearlyindicates that they are supervisory employees such as we customarilyexclude from the unit.We shall exclude the group engineers andassistant group engineers.Employees whose exclusion is requested solely by reason of theiralleged confidential relationshipAdministrative assistants.The Union and the Company agree thatadministrative assistants in several of the departments should beexcluded.12There are, however, two employees in this classificationin the production control department, one in plant engineering, twoin product engineering, and two in the material department, whoseproposed inclusion within the unit is in dispute. In the productioncontrol department, one of these employees is assistant to the staffassistant for personnel at Plant 1.He has substituted for the staffassistant in wage reviews.The other is assistant to the special assist-ant for spares control at Plant 2, and is in general charge of the tabu-lating set-up at that plant.The administrative assistant in the plantengineering department is over the three assistant plant engineers andis second only to the plant engineer in all functions.Those in productengineering assist the administrative supervisor in all matters per-taining to personnel records.In the material department, one is asso-ciated directly with the chief of material, who heads the department,and the other assists the superintendent of the purchased parts andproduction stores section.Although the majority of the aforegoingadministrative assistants serve as assistants to supervisory employeesof less degree than those served by administrative assistants whom theUnion concedes should be excluded, the record indicates that in gen-12 I. e.Inthe factory supervision, traffic, and contract departments.See Appendix Aherein. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDeralthere is no difference in the nature of their duties.13While theadministrative assistants above discussed do not generally possesssupervisory authority within our customary definition, or participatedirectly in matters pertaining to labor relations, the record indicatesthat they represent, and in some instances substitute for, the super-visors, staff assistants, or other managerial employees for whom theywork, and apparently have access to all information relating to mat-ters within the proVince of such supervisory employees.We find thatadministrative assistants are closely allied to management and weshall, therefore, exclude them from the unit.Personnel assistants.One personnel assistant of grade "B" is em-ployed in the product engineering department where he acts as helperto the administrative assistant in handling the personnel records.Inthe industrial relations department there are two personnel assistantsclassified as "A" in grade, and two as "B."One of the former hascharge of all company-sponsored employee athletic activities; the twoassistantsin grade "B" are in the employee service section under thesupervisor of rationing, transportation, and housing, and handle gaso-line rationing of employees.The record indicates that it is, in general,the duty of personnel assistants to interpret and apply company per-sonnel policies and assist in their administration. Inasmuch as thepersonnel assistants are confidential employees, in that they haveaccess toinformation relating to the Company's personnel policiesand represent the Company in its employee relations, we shall excludethe personnel assistants.Secretaries.In addition to the secretaries excluded in accordancewith the agreement and stipulation of the parties and listed in Appen-dix A, there are secretaries in the accounting, tooling, material, andindustrial relations departments concerning whose inclusion the Unionand the Company are in disagreement.These secretaries are assignedto the offices of various managers and supervisory employees.Therecord does not indicate that in the course of their duties these secre-taries have access to information of a sufficiently confidential naturerelating to labor relations to warrant their exclusion.We shall includethem in the unit, together with any other secretaries not listed inAppendix A.Confidential clerks.There are 14 employees in the factory super-vision department, 2 in production control, 2 or 3 in product engineer-ing, 3in tooling, and 1 in the industrial relations department, who aredesignated as "confidential clerks."Their exact duties vary accordingto the departments in which they are employed, but in general theyhandle files and records containing information considered confidentialby the Company, such as production schedules, employment and per-ss Au of the supervisory employees who are assisted by the above-mentioned administra-tive assistants are excluded pursuant to agreement of the parties.See Appendix A. CONSOLIDATED VULTEE AIRCRAFT CORPORATION113sonnel records, and similar matters.Those in the product engineeringdepartment compile cost records which they obtain from variousgroups in the department and prepare them for submission 'to theaccounting department.The record does not, however, disclose thatin any instance such confidential clerks handle matters pertainingspecifically to problems of labor relations.We shall include confi-dential clerks within the unit.Insurance section to be added to the treasury department.Therecord discloses that it is contemplated by the Company to transferto the treasury department of the San Diego Division an insurancesection which is now being set up in the general insurance section ofthe general offices and which will handle claims in the San DiegoDivision of the Company. Such transfer will be made probablywithin 30 to 60 days from the date of the hearing herein.The sectionto be transferred at present consists of accounting clerks, departmentclerks, general clerks, file clerks, stenographers, and typists.Theseemployees will be engaged in investigating and processing claims filedby employees under Workmen's Compensation and Group Insuranceof the Company, and in issuing and delivering checks or drafts in pay-ment thereof.These employees, although they possess information ofa confidential nature as regards both the Company and certain of itsemployees, nevertheless do not appear to have access to informationrelating to labor relations, as such. In view of their duties as dis-closed by the record, we are of the opinion that they are not confidentialemployees possessing information such as to justify their exclusionfrom the unit.We shall accordingly include them.Beginners or trainees in product engineering department.Thereare about 50 such employees who are receiving training along engi-neering lines.Before entering the Company's plant, they are sentto one of several schools or universities and receive approximately 14weeks' training.The Company gives them additional training, afterthey enter the plant, during which latter period they are engagedin actual work for the Company.They are, however, maintained onthe Company's pay roll from the time they enter school.The recordindicates that they are classified as "Draftsmen C" during this periodof training.The Union desires to include these trainees who havecommenced actual work in the Company's plant. The Companywould exclude all trainees.Since the trainees, upon completion ofthe preliminary course, engage in actual production work and becomepart of the Company's manufacturing process, it is apparent thatthey possess mutual interests with the other employees herein included.We shall accordingly include the beginners or trainees in the product567900-44-vol. 54-9 . 114DECISIONSOF NATIONALLABOR RELATIONS BOARDengineering department who are engaged in the performance of actualwork in the Company's plant 14Miscellaneous classifications.Other classifications, which the Com-pany contends should be excluded because the employees involved haveaccess to information of a confidential nature with respect to variousmatters concerning the business of the Company and the United StatesArmy and Navy, are listed in Appendix B.15 The record discloses,however, that such information does not relate directly to the problemof labor relations.We therefore find that these employees do nothave a confidential status such as would justify denying them theright to participate in,collective bargaining.Accordingly, we shallinclude them in the unit.We find that all salaried employees of the Company in its San DiegoDivision, including schedulers in the production control and trafficdepartments, production planners, secretaries not listed in AppendixA, confidential clerks, employees in the insurance section of the treas-ury department, beginners or trainees in the product engineering de-partment who are engaged in the performance of actual work at theCompany's plant, employees listed in Appendix B, and stenographersand typists at Camp Consair, but excluding employees listed in Ap-pendix A, staff assistants, foremen, assistant foremen, supervisors, as-sistant supervisors, coordinators, assistant coordinators, buyers, ma-terial release men, chief clerks, the scheduler in the subcontracting de-partment, counselors, matrons, design engineers, industrial engineers,'methods analysts, time-study men, spare parts analysts, group engi-neers, assistant group engineers, administrative assistants, personnelassistants, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.14 SeeMatter of The Singer Manufacturing Company,53 N. L. R. B 1124;Matter ofBell & Howell Company,49 N. L. R. B. 42.15At the hearing the Union introduced no evidence relating to the inclusion or exclusionof any specific classification of employees, its evidence in that regard being confined tocross-examination of witnesses appearing on behalf of the Company. The Company statedat the hearing that it was not its intention to introduce evidence relating to any specificclassifications save those which it contended should be excluded from any unit whichmight be found appropriateThe record indicates that the Company presented evidenceconcerning the majority of salaried classifications in the several departments listed.Evi-dence was not, however, introduced relative to all departments or to all classifications(i.e. shop follow-up men, department clerks, file clerks, general clerks, messengers, dupli-cating operators, parts testers, tabulating set-up men, and beginners, in the productioncontrol department)Appendix B 'does not, therefore, constitute a comprehensive list, to-gether with the classifications discussed elsewhere herein, of the Company's salaried em-ployees included within the unit hereinafter found appropriate. CONSOLIDATED VULTEE AIRCRAFT CORPORATION115V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9; of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with ConsolidatedVultee Aircraft Corporation (San Diego Division), San Diego, Cali-fornia, an election by secret ballot shall be conducted as early as possiblebut not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor, Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who present -themselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by Aeronautical Industrial District Lodge1125, InternationalAssociation ofMachinists, affiliatedwith theAmerican Federation of Labor, for the purposes of collectivebargaining.APPENDIX AFactory Liaison Department :Chief of FactoryLiaisonSecretary to Chief of Factory LiaisonSupervisors 116DECISIONS OF NATIONALLABOR RELATIONS BOARDAccounting Department :ControllerSecretary to ControllerSupervisorsAssistant SupervisorsForemenAssistant ForemenTreasury Department :Division TreasurerSecretary to Division TreasurerAssistant Division TreasurerSupervisor of the Insurance SectionSupervisorsSubcontracting Department :Chief of SubcontractingSecretary to Chief of SubcontractingAssistant Chief of SubcontractingChief BuyerAssistant Chief BuyerSupervisor of Engineering and ToolingSectionEngineering RepresentativesSupervisor of Material SectionMaterial CoordinatorsSupervisor of Statistical SectionChief of Field RepresentativesField ExpeditersChief ClerkFactory Supervision Department;Production Works ManagerAdministrative AssistantsFactory ManagersAssistant Factory ManagersFactory SuperintendentsAssistant Factory SuperintendentsSuperintendentsAssistant SuperintendentsGeneral ForemenAssistant General ForemenForemenAssistant ForemenSalvage DirectorChief of InspectionChief CounselorStaff Assistant (Chief Clerk)SupervisorsSecretaries and Confidential Secretaries to Supervisors or higher CONSOLIDATED VULTEE AIRCRAFT CORPORATION117Production Control Department :Production Control SuperintendentSecretary to Production Control SuperintendentProduction Control SupervisorsChief of Production Planning and OrderingSecretary to Chief of Production Planning and OrderingPersonnel Staff AssistantSecretary to Staff Assistant for PersonnelSpecial Assistant Spares ControlSecretary to Spares Control SupervisorSuperintendentsGeneral ForemenAssistant General ForemenForemenAssistant ForemenSupervisorsTraffic Department:Traffic ManagerSecretary to Traffic ManagerAdministrative AssistantGeneral ForemenForemenAssistant ForemenSupervisorsField ExpeditersOffice Management Department :Office ManagerSecretary to Office ManagerAssistant ForemanSupervisor of the SwitchboardSupervisor of the CommissaryConfidential Clerk (Employee of D. P. C.)Stenographers (Employees of D. P. C.)Messenger (Employee of Army)Plant Protection Department :Chief of Plant ProtectionSecretary to Chief of Plant ProtectionChief of PoliceAssistant Chief of PoliceFire ChiefsFire CaptainsCaptains of PoliceSergeants of PoliceInvestigatorAssistant Chief Investigator 118DECISIONSOF NATIONALLABOR RELATIONS BOARDPlant Protection Department-Continued.Stenographer to Assistant Chief InvestigatorAssistant SupervisorAll Firemen and GuardsFire EngineersPlant Engineering Department:Plant Engineer-Secretary to Plant EngineerAssistant to Plant EngineerAssistant PlantEngineersMaintenance SuperintendentsSecretary to Maintenance Superintendent in Plant 2Assistant Maintenance SuperintendentsChief Construction InspectorSupervisory Construction InspectorsOffice SupervisorSupervisor of Contracts and EstimatingAssistant SupervisorsField EngineerAssistant Field EngineersGeneral ForemenForemenAssistantForemenMatronsIndustrial Engineering Department:Chief Industrial EngineerSecretary to Chief Industrial EngineerAssistant Chief Industrial EngineerSecretary to Assistant Chief IndustrialEngineerStaff AssistantSupervisors .I-Assistant SupervisorsContract Department :Chief of ContractsConfidential SecretaryAdministrative AssistantStaff AssistantContract AdministratorsSecretary to Army Contract AdministratorAssistant Contract AdministratorsSupervisorsAssistant Supervisor in Contract Termination SectionSecretary to Supervisor of Master Authorization Section CONSOLIDATED VULTEE, AIRCRAFT CORPORATION119Product Engineering Department:Chief Division EngineerSecretary to Chief DivisionEngineerAssistant Chief Division EngineerChief Design EngineerChief Project EngineerProject EngineersAssistant Project, EngineersChief DraftsmanChief Structures EngineerChief Service EngineerAdministrative SupervisorStaff AssistantSupervisorsOutside Liaison MenTooling Department :Chief Tool EngineerSecretary to Chief Tool EngineerAssistant Chief Tool EngineerStaff AssistantsHead of Tool and Operations PlanningSectionAssistantChief in Tool and OperationsPlanning SectionGeneral Foreman of Tool ProofingSuperintendent of Tool and Die ManufacturingSuperintendent of MiscellaneousTool ManufacturingSuperintendent of Jigs and FixturesGeneral Supervisor of Equipment ControlChief ToolDesignerHead of Tool Control SectionAssistant Chief in Tool Control SectionGeneral Supervisor of Tooling and MethodsAssistant General SupervisorGeneral Foremen in Tool ProofingGeneral Foremen in Tool and DieManufacturingGeneral ForemeninMiscellaneous Tool ManufacturingGeneral Foremen in Jigs and FixturesForemenAssistant ForemenSupervisors'AssistantSupervisorsMaterialDepartment :Chief of MaterialSecretary to Chief ofMaterialPurchasing Agent 120DECISIONSOF NATIONALLABOR RELATIONS BOARDMaterial Department-Continued.Superintendent of Purchased Parts and Production Stores-Material Supervisor (Raw Materials Section)Supervisor of Commercial Material SectionMaterial Control SupervisorGeneral ForemenAssistant General ForemenEngineering RepresentativeExperimental Department :Factory Manager ExperimentalSecretary to Factory Manager ExperimentalStaff AssistantGeneral ForemenAssistant General ForemenForemenAssistant ForemenSupervisorsIndustrial Relations Department:Director of Industrial Relations,Confidential Secretaries to Director of IndustrialRelationsAssistant Director of Industrial RelationsManagers of Sections of the Department.Secretaries to Section HeadsAssistant Managers of the SectionsStaff Assistants in EmploymentStaff Assistants in Employee ServiceStaff Assistants in Industrial TrainingMedical Director of Medical DepartmentConfidential Secretary to Head of Medical SectionStaff Assistants in Medical SectionStaff SurgeonAssistant Chief SurgeonPhysiciansChief NurseAssistant Chief NurseHead Laboratory- TechnicianSupervisor of Plant Defense SectionChief Staff Engineer'of Safety SectionStaff Engineer of Safety SectionStaff Assistant in Safety SectionSafety InspectorWage and Salary RepresentativesAll Staff Representatives of the DepartmentSupervisorsInterviewers CONSOLIDATED VULTEE AIRCRAFT CORPORATION121APPENDIX BFactory Liaison Department :Factory Liaison AnalystsTool Liaison MenEngineering Liaison MenDepartment ClerksAccounting Department :AccountantsAccounting ClerksKey Punch VerifiersKey Punch OperatorsTabulatingSet-Up ManTabulating OperatorsFile ClerksGeneral ClerksStenographersTypistsTreasury Department :AccountantsAccounting ClerksDepartment ClerksFile ClerksGeneral ClerksBookkeeping Machine OperatorStenographersTypistsSubcontracting Department:Tool Liaison Men.Engineering Liaison MenMaterial AnalystsProcurement Follow-up MenStatisticiansDepartment ClerksComptometer OperatorsStenographersTypistsBeginner TypistsBeginner Material Control ClerksFactory Supervision Department:Department ClerksStenographers 122 , DECISIONSOF NATIONALLABOR RELATIONS BOARDProduction Control Department:Production EngineerTechnical IllustratorsKey Punch VerifiersKey Punch OperatorsTabulating OperatorsStenographersTraffic Department :Traffic Rate ClerksDepartment ClerksFile ClerksStenographersTypistsBeginner TypistsMessengerOffice Management Department :ReceptionistsSwitchboard OperatorsTeletype MessengersPlant Protection Department :Department ClerksTypistsPlant Engineering Department :ConstructionEngineersMechanicalEngineersElectrical EngineersPlumbing and HeatingEngineersConstruction InspectorsEstimatorsDraftsmenMaterial Control ClerkAccounting ClerkFile ClerksStenographersIndustrial Engineering Department :StatisticianDraftsmenTechnical IllustratorsDepartment ClerksComptometer OperatorsStenographersContract Department :EstimatorsParts ListersDepartment Clerks CONSOLIDATED VIILTEE AIRCRAFT CORPORATION123Contract Department-Continued.File ClerksGeneral ClerksComptometer OperatorsDuplicator OperatorsStenographersTypistsBeginner TypistsMessengersProduct Engineering Department:Engineering Liaison MenEngineering PlannersEngineering TechniciansContract Liaison MenMaterial Conservation AnalystMathematiciansProcess AnalystsStress AnalystsService Liaison MenWeight AnalystsStandards AnalystsService EngineersMaterial EngineersParts ListersMajor Layout DraftsmenEngineering DraftsmenEngineering Drawings CheckersIllustration DraftsmenTechnicalWritersTechnical IllustratorsTechnical ComputersBlueprintersEngineering ClerksDepartment ClerksFile ClerksGeneral ClerksDuplicator OperatorsStenographersTypistsBeginnersTooling Department :Tool EngineersProcess EngineersTool DesignersTool Proofers 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDTooling Department-Continued.Tool Planners%Procurement Follow-up MenShop Follow-up MenStandards AnalystsMaterial Conservation AnalystsStatisticianEstimatorsTechnical WriterTechnical IllustratorsDraftsmenBlueprintersDepartment ClerksFile ClerksStenographersTypistsBeginner TypistsMaterial Department :Engineering Liaison MenClerks (Miscellaneous)StenographersTypistsExperimental Department :Experimental PlannersTool DesignersTool PlannersBeginners in Tool DesignGeneral ClerksStenographersIndustrial Relations Department:Library AttendantSpecial Courses InstructorsStatisticianTechnicalWritersTechnical IllustratorsCommercial ArtistDraftsmenLaboratory TechnicianDepartment ClerksFile ClerksReceptionistsSwitchboard OperatorsStenographersTypistsBeginner Typists0